 KRESSDAIRY, INC.369KRESS DAIRY,INC.andMILK & ICE CREAMDRIVERS AND DAIRYEMPLOYEES,LOCAL UNION No. 937,I.B. T. C. W. & H. OF A., AFL.CaseNo. 5-RC! 964.February .8,1950Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John M. Dyer, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case the Board 1 finds :1.The Employer is engaged in the business of processing and sellingdairy.products.During the past yearat its sole plant located inBaltimore, Maryland,, it made purchasesin excessof $2,500,000, ofwhich $134,500 representedmaterialswhich were received directlyfrom out of the State.During the same period, the sales of finishedproducts were valued at approximately $3,500,000, none of which wasshipped out of the State.Last year the Employer sold approximately$52,350 worth of products to military installations in the State ofMaryland and approximately $54,820 worth to veterans' hospitalswithin the State.The Employer also sold approximately $130,000worth of products to companies engaged in interstate commerce, ofwhich $48,800 represented products sold to Glenn L. Martin AircraftCompany. It was stipulated at the hearing that the products soldto the military installations, veterans' hospitals, and industrialconcerns were all consumed on the premises.The Employer and Kress Farm Dairy Employees Association, Inc.,herein called the Independent, contend that it would not effectuatethe purposes of the Act for the Board to exercise jurisdiction in thiscase.We cannot agree.Under the Board's recent plan, jurisdictionis exercisedover intrastateenterpriseswhich are a part of the nationaldefense effort2or which annually furnish more than $50,000 worthof goods or servicesnecessary to the operation of employees engagedin interstatecommerce.'The Employer's operations meet both of thesetests.Accordingly, we find that it is engaged in commerce within themeaning ofthe Act and that it will effectuate the policy of the Actto assertjurisdiction.2.The Petitioner and the Intervenors, the Independent and LocalNo. 10, International Union of United Brewery, Flour, Cereal, Soft1Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel [Chairman Herzog andMembers Houston and Styles].2Westport Moving and Storage Company, Crate Making Division,91 NLRB 902.'Lee E Stine d/b/a Fairchild Cafeteria,92 NLRB 809.98 NLRB No. 63. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDDrink and DistilleryWorkers of America, CIO, herein called theBrewery Workers, are labor organizations claiming to represent cer-tain employees of the Employer.3.The Employer and the Independent assert that their current con-tract, executed August 18, 1950, constitutes a bar to this proceeding,Brewery Workers assert that the contract cannot serve as a bar be-cause it contains an illegal union-security clause.The clause in ques-tion provides :As a condition of employment, all those employees now workingfor the Company within the bargaining unit shall, not later thantwo weeks after the signing of this contract, become members ingood standing of the Union.All employees hereafter employedby the Company within the bargaining unit shall, not later thanthree months-after commencing work, become members in goodstanding of the Union.Any employee who fails to continue asa member in good standing of the Union during the term of thiscontract shall, upon notice from the Union to the Company, bedischarged at the conclusion of the work week within which suchnotice shall be received by the Company.Clearly the foregoing language does not accord to nonunion em-ployees, who were employed before the contract was executed, the full30-day grace period required by Section 8 (a) (3) of the amendedAct.However, the Employer and the Independent contend that thisapparent defect was cured because the contract was made effective ret-roactively to June 10, 1950.Thus, it is argued that nonunion em-ployees actually were given a grace period of 83, days from June 10'until 2 weeks after the contract was executed on August 18.We mustreject this argument.In writing the 30-day grace period into Section 8 (a) (3), theCongress clearly intended to assure that all nonmembers of a unionwho were employed when a union-security contract was executed, andall employees employed thereafter, should have 30 days in which tojoin the union. It is fundamental, therefore, that the statutory 30days must be counted prospectively from the date of execution of aunion-security contract.A contrary holding would allow unions andemployers to defeat the congressional purpose, at least in part, by pre-dating by 30 days every contract containing a union-security clause.As the union-security clause in the instant case affords old employeesonly 2 weeks after the signing of the contract within which to jointhe Union, it is invalid.Accordingly, the current agreement cannotserve as a bar to a present determination of representatives. KRESS DAIRY, INC.371.4.The Petitioner requests that the Board find appropriate a unitconfined to the Employer's driver-salesmen, special deliverymen, swingmen, and route foremen.-'The Employer, the Independent, and the-Brewery Workers contend that the present contractual unit is appro-priate.The present unit, in addition to the employees sought by the-Petitioner, includes garage and plant employees.However, like the.Petitioner's requested unit, it excludes the employees in the refrigera-tion, power, and administrative departments as well as janitors and_watchmen.It was stipulated at the hearing that the Petitioner represented theemployees in the present contractual unit from May 1938 until De-cember 1940, and that the Independent has represented them in the-same unit ever since. It further appears that similar over-all unitsare established in almost every dairy in the Baltimore-Washington-Annapolis area, and that the Petitioner intends to represent the Em--ployer's employees on the same basis as soon as it organizes those whowork in the garage and plant. In these circumstances, and because-the record reveals that there is some interchange between the plantand outside workers, we conclude that the unit requested by the Peti--tioner is inappropriate.On the record before us, a contrary holdingwould of necessity be based solely upon the extent of the Petitioner'seffective organization, and thus would contravene Section 9 (c) (5)of the Act.However, we shall not dismiss the petition herein, becausethe Brewery Workers seeks an election in the present contractual:unit .5Upon the entire record we find that the present contractual unit,consisting of driver-salesmen, special deliverymen, swing men, route-foremen, and garage and plant workers employed at the Employer's-Baltimore, Maryland, dairy, excluding all employees in the refrigera-tion department, power department, administrative department, andall guards and supervisors as defined in the Act, constitutes a unit-appropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]4All of the parties agree that route foremen are not supervisors within the meaning of-the Act and should be included in the bargaining unit.5At the hearing,the Brewery workers, in support of its motion to intervene, made atsufficient showing of interest to warrant an election in the broader unit